FILED
                           NOT FOR PUBLICATION                               FEB 27 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-30032

              Plaintiff-Appellee,                D.C. No. 1:97-cr-00037-DLC

 v.
                                                 MEMORANDUM*
VINCENT MARTINEZ,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Vincent Martinez appeals from the district court’s order granting in part his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Martinez contends that he is entitled to a further sentence reduction under

Amendment 782 to the Sentencing Guidelines. In light of the nature of Martinez’s

offense and the other 18 U.S.C. § 3553(a) sentencing factors, the district court did

not abuse its discretion by reducing Martinez’s sentence to the high-end of the

amended Guidelines range. See U.S.S.G. § 1B1.10 cmt. n.1(B)(i); United States v.

Dunn, 728 F.3d 1151, 1155 (9th Cir. 2013). Moreover, contrary to Martinez’s

contention, the district court adequately addressed his arguments for a further

reduction and explained its sentencing decision. See United States v. Trujillo, 713
F.3d 1003, 1009, 11 (9th Cir. 2013).

      AFFIRMED.




                                          2                                   16-30032